Citation Nr: 1330901	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  08-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, to include as secondary to a service-connected disability

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1986 to April 1986 and on active duty from August 1987 to June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The questions of whether service connection is warranted for right and/or left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. A February 2004 rating decision denied service connection for right and left knee disabilities and was not appealed.

2. No new and material evidence was received within one year of the February 2004 rating decision.  

2. Evidence received since the final February 2004 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right and left knee disabilities.


CONCLUSIONS OF LAW

1. The February 2004 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2. Evidence submitted to reopen the claims of entitlement to service connection for right and left knee disabilities is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that she suffers from right and left knee disabilities as a result of her service-connected right and left ankle disabilities.  In a February 2004 rating decision, the RO denied the claims for service connection on the basis that there was no evidence that the right and left knee disabilities were related to the service-connected right and left ankle disabilities, respectively, and that there was no evidence of right and left knee disabilities in service.  

The Veteran did not file a timely notice of disagreement with this decision nor was any new and material evidence submitted within a year of the rating decision.  Thus, the February 2004 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2012).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final February 2004 decision, the Veteran has submitted additional VA and private treatment records, and she testified at a July 2012 hearing.  In addition, she supplied a July 2006 statement from the Veteran's treating physician, Dr. Pandiri that indicates that the Veteran's service-connected bilateral ankle disability is at least as likely as not the cause of the current bilateral knee disabilities.  The Board's review of this evidence reveals that new and material evidence has been submitted to reopen the claim.  Specifically, as of February 2004, there was evidence of current right and left knee disabilities and notes in service treatment records as to right knee complaints, but there was no competent evidence of a relationship between the right and left knee disabilities and either the Veteran's service-connected ankle disabilities or her military service.  With regard to the latter, the Board finds that the note from Dr. Pandiri is neither cumulative nor redundant of the evidence of record in February 2004 and raises a reasonable possibility of substantiating the Veteran's claims.  Specifically, the note speaks to a relationship between the Veteran's service-connected ankle disabilities and her knee disabilities, an element lacking in the original claim, although the opinion lacks sufficient rational to allow for a grant of the Veteran's underlying service-connection claim.  Therefore, the Board determines that there is new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for right and left disabilities.  Therefore, the claims to reopen are granted.





ORDER

New and material evidence having been received, the claim for service connection for a right knee disability, to include as secondary to service-connected right talanavicular arthritis, is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left knee disability, to include as secondary to service-connected left talanavicular arthritis, is reopened, and, to that extent, the appeal is granted.


REMAND

The Board's review of the record in contemplation of the merits of the claims for service connection indicates that a remand is required.  Specifically, the Veteran has not been afforded a VA examination with respect to these claims since March 2006, and new evidence has been submitted since then.  As noted, the Veteran's service treatment records reflect treatment for right knee complaints associated with illiotibial band syndrome, and her service-connected ankle disabilities also date back to service.  A September 2008 bone scan showed possible minimal arthritis in both knees.  Thus, a VA examination to assess the nature and etiology of the Veteran's right and left knee disabilities is necessary prior to further adjudication of the claims.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran testified regarding treatment for her bilateral knee disabilities, and additional attempts must be made to obtain those records.  38 C.F.R. § 3.159 (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the necessary releases and contact information to get records from Hunter Army Airfield in Savannah, Georgia, dated prior to 2001, from DeKalb Medical Center dated from 2001 to 2010, and from 2011 to the present form STAR in Atlanta, Georgia.  All attempts to obtain these records must be documented in the claims file.  Two attempts must be made to obtain any private medical records, unless the first attempt demonstrates that further attempts would be futile.

2. Schedule the Veteran for a VA examination to assess the nature and etiology of her right and left knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify all diagnoses appropriate to the Veteran's right and left knee symptoms. 

b. Is it at least as likely as not (50 percent probability or more) that any diagnosed right knee disability is causally or etiologically a result of the Veteran's in-service right knee illiotibial band syndrome and symptoms or is otherwise related to her military service?

c. Is it at least as likely as not (50 percent probability or more) that any diagnosed left knee disability is causally or etiologically a result of the Veteran's military service?

d. Is it at least as likely as not (50 percent probability or more) that any diagnosed right knee disability was caused or aggravated by her service-connected right and/or left ankle disabilities, or left hip disability, or any other service-connected disability?

e. Is it at least as likely as not (50 percent probability or more) that any diagnosed left knee disability was caused or aggravated by her service-connected right and/or left ankle disabilities, or left hip disability, or any other service-connected disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In addressing whether the Veteran's left or right knee disabilities were caused or aggravated by the left or right ankle disabilities, the examiner should specifically address the statement from Dr. Pandiri in July 2006.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided. 

3. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


